Co-defendants; at what stage verdict allowed to be taken as to one.
If there be no evidence whatever to affect one of two defendants, the court may, pending the trial, permit a verdict to be rendered as to such defendant. The time at which it shall be taken is in the discretion of the court; and, in general, should not be allowed until all the other evidence of the defendants is finished; for that evidence may show the guilt of such co-defendant. State vs.A.  J. Hitchens. Sussex, Spring Sessions, 1832. (See Archb.C. PL 148; Roscoe's Ev. 88; 1 Stark. Rep. 79.)